Exhibit 10.1

 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


CONVERSION AGREEMENT


THIS CONVERSION AGREEMENT, dated as of September 25, 2012 is made by and between
Forex International Trading Corp., a Nevada corporation (“Company”), and GV
Global Communications, Inc. (the “Holder”).
 
WHEREAS, the Holder owns a $111,000 debt (the “Loan”) payable by the Company,;


WHEREAS, the Holder wishes to convert the Loan into 10,000 shares of Series C
Preferred Stock of the Company;


WHEREAS, the Holder and the Company have agreed that the Loan shall be fully
converted into 10,000 shares of Series C Preferred Stock of the Company;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:


            1.            Conversion.  The Loan is convertible into 10,000
shares of Series C Preferred Stock of the Company (the “Conversion Shares”).


2.            Closing.  Within five (5) business days of the Closing, the
Company shall deliver the Conversion Shares to the Holder.


3.            Further Assurances. In connection with the actions take herein,
the Holder, by entering into this Conversion Agreement, agrees to execute all
agreements and other documents as reasonably requested by the Company.


4.            Holder Representations and Warranties and Covenants. The Holder
represents warrants and covenants to the Company as follows:


a.  No Registration. The Holder understands that the Conversion Shares have not
been, and will not be, registered under the Securities Act of 1933, as amended
(the “Securities Act”) by reason of a specific exemption from the registration
provisions of the Securities Act, the availability of which depends upon, among
other things, the bona fide nature of the investment intent and the accuracy of
such Holder’s representations as expressed herein or otherwise made pursuant
hereto.


b.  Investment Intent. The Holder is acquiring the Conversion Shares for
investment for his own account, not as a nominee or agent, and not with the view
to, or for resale in connection with, any distribution thereof, and the Holder
has no present intention of selling, granting any participation in, or otherwise
distributing the same. The Holder further represents that it will not violate
the Securities Act and does not have any contract, undertaking, agreement or
arrangement with any person or entity to sell, transfer or grant participation
to such person or entity or to any third person or entity with respect to the
Conversion Shares.
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
c.  Investment Experience. The Holder has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company and acknowledges that the Holder can protect its own
interests.  The Holder has such knowledge and experience in financial and
business matters so that the Holder is capable of evaluating the merits and
risks of its investment in the Company.


d.  Speculative Nature of Investment. The Holder understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
The Holder can bear the economic risk of such investment and is able, without
impairing the Holder’s financial condition, to hold the Conversion Shares for an
indefinite period of time and to suffer a complete loss of the Holder’s
investment.


e.  Accredited Investor. The Holder is an “accredited investor’ within the
meaning of Regulation D, Rule 50 1(a), promulgated by the Securities and
Exchange Commission under the Securities Act and shall submit to the Company
such further assurances of such status as may be reasonably requested by the
Company.


f.   Rule 144. The Holder acknowledges that the Conversion Shares must be held
indefinitely unless subsequently registered under the Securities Act or an
exemption from such registration is available. The Holder is aware of the
provisions of Rule 144 promulgated under the Securities Act which permit limited
resale of shares subject to the satisfaction of certain conditions, including
among other things, the existence of a public market for the shares, the
availability of certain current public information about the Company and the
resale occurring not less than six months after a party has purchased and paid
for the security to be sold.  The Holder acknowledges that, in the event all of
the requirements of Rule 144 are not met, registration under the Securities Act
or an exemption from registration will be required for any disposition of the
Conversion Shares the Holder understands that, although Rule 144 is not
exclusive, the Securities and Exchange Commission has expressed its opinion that
persons proposing to sell restricted securities received in a private offering
other than in a registered offering or pursuant to Rule 144 will have a
substantial burden of proof in establishing that an exemption from registration
is available for such offers or sales and that such persons and the brokers who
participate in the transactions do so at their own risk.
 
g.          Authorization.


i. The Holder has all requisite power and authority to execute and deliver this
Conversion Agreement, and to carry out and perform its obligations under the
terms hereof. All action on the part of the Holder necessary for the
authorization, execution, delivery and performance of this Conversion Agreement,
and the performance of all of the Holder’s obligations herein, has been taken.


ii. This Conversion Agreement, when executed and delivered by the Holder, will
constitute valid and legally binding obligations of the Holder, enforceable in
accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.


iii.  No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Holder in connection with the execution and
delivery of this Conversion Agreement by the Holder or the performance of the
Holder’s obligations hereunder.


h.  Brokers or Finders. Such Holder has not engaged any brokers, finders or
agents, and the Company has not, and will not, incur, directly or indirectly, as
a result of any action taken by the Holder, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Conversion Agreement and the transactions related hereto.


i.  Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Conversion Agreement. With respect to such
matters, the Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Conversion Agreement.


j.  Legends. The Holder understands and agrees that the certificates evidencing
the Conversion Shares shall bear a legend in substantially the form as follows
(in addition to any legend required by any other applicable agreement or under
applicable state securities laws):


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”


 
2

--------------------------------------------------------------------------------

 


           IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective officers thereonto duly authorized as of the day
and year first above written.



 
FOREX INTERNATIONAL TRADING CORP.
         
 
By:
/s/ Robert Morris Price       Name: Robert Morris Price       Title: CEO        
                    GV GLOBAL COMMUNICATIONS, INC.             By: /s/Avady
Vaynter       Name: Avady Vaynter       Title: President  














3




















